Johnson, Chief Judge,
dissenting.
I respectfully dissent from the decision of the majority in this case.
I do not think the importer has sustained his burden to show that the collector’s classification was wrong. A sample of the imported merchandise would have been the best evidence to determine just what was in the tins. An analysis of the merchandise would have shown just what was contained in the tins, but, as stated in the majority opinion “no sample of the imported merchandise was introduced in evidence and there was no evidence that the merchandise was analyzed so as to ascertain what percentage of oil, if any, was contained in the tins when the merchandise was imported.”
The essence of the majority opinion seems to be incorporated therein in a paraphrase of the testimony of Klaus Moeller, manager of the firm which exported the merchandise, as follows:
* * * that, after the fish had been cooked, as much of the oil as possible was drained off; that the preceding steps relate to preparation, as distinct from packing; that the fish were then placed in the tins; and that no oil as such, nor any ingredient containing oil, was added to the contents of the tins in packing. (Emphasis added.)
The majority contends that the Customs Court’s surmisal that the herring could have been saturated with oil through a frying process and placed in containers while thus saturated was refuted by the above italicized testimony of Mr. Moeller, which the majority characterized as “uncontradicted.”
It is true that paragraph 718 (a) provides two conditions precedent to classification thereunder, namely, that the fish must be (1) prepared or preserved in any manner and (2) packed in oil or in oil and other substances. I think, however, that the purpose of the clear words of this paragraph would be frustrated were we to conclude that Congress set a fine line of demarcation between the preparing or preserving step and the packing step. Under such a construction, the spirit of the statute could be effectively subverted by one who, desirous of avoiding the higher rate of duty but equally desirous of having oil as part of the packing material, so saturates the fish with oil in the preparing or preserving step that said oil is effectively carried over into the packing of said fish.
Moeller’s statement to the effect that “as much of the oil as possible was drained off” is ineffectual to rebut the foregoing possibility. It is useless as testimony of probative value; it is a mere conclusion of the witness. How much oil was it possible to drain off under existing commercial practices? Under what conditions was the oil drained off? These are questions which, it seems to me, should have been answered, but were not. Moeller has, in effect, taken the determination of the existence of ultimate facts necessary for a determination *133■of this case from the court and has neatly condensed them in his broad statement. That this statement was uncontradicted is of no moment, for, in view of the foregoing considerations, his conclusion need not he rebutted or contradicted.
I am, therefore, of the opinion that appellant has failed to sustain his double burden of proof, viz: of showing not only that the collector’s classification is wrong but what is the correct classification.
For the foregoing reasons, I am of the opinion that the judgment of the Customs Court should be affirmed.
O’Connell, J., joins in the dissent.